Citation Nr: 0411437	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  95-37 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.
 

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son, and appellant's brother 


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to May 1949, 
and from March 1951 to June 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
degenerative disc disease of the cervical spine. 


REMAND

There are conflicting medical opinions of record regarding 
the etiology of the veteran's degenerative disc disease of 
the cervical spine.  Accordingly, this case is hereby 
REMANDED for the following action:

Obtain a medical opinion from a VA 
examiner as to the etiology of the 
veteran's degenerative disc disease of 
the cervical spine.  After reviewing the 
claims file, the examiner should address 
whether it is as likely as not that the 
veteran's degenerative disc disease of 
the cervical spine is related to an 
injury or disease in service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




